Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.

Principally, Applicant argues that Da Silva does not disclose or suggest cell reselection (Page 11 of filed remarks). 

Da Silva was incorporated to disclose “during a state transition to a connected state, transmitting, to the network node providing the target cell, a radio connection reactivation request” and the radio connection reactivation request comprising an indication of the anchor access node of the user device.  
The final office action (3/31/2022) does not incorporate or state that Da Silva teaches “cell reselection”.  
Here, the primary reference Ozturk (2016/0135247 A1)(hereinafter ‘Ozturk’) discloses “…..cell reselection” (see [0016], “receiving an indication from a network entity that the UE has reselected to a different base station; and releasing the context for the UE in response to receiving the indication”);

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
Furthermore, 3GPP TS 36.331 is incorporated into DaSilva as these are standards of the art in which DaSilva teaches. 3GPP TS 36.331 is not cited as a reference. 3GPP TS 36.331 discloses cell reselection.
Applicant further argues “[n]owhere does Da Silva indicate “radio access node 1102a” as anything resembling an anchor access node.  Here, the ‘Anchor Access Node’, physically, is  defined by Applicant specification as a “A mobility anchor may be introduced as a centralized controller of a proxy for small cells” (see [0038], [0042] and [0052] of instant specification)  and/or “the Macro cell typically operates as a mobility anchor” ([0042] of instant specification). Here, DaSilva discloses “a centralized access node” for each cell in fig. 11. As commonly understood in the art and obvious if not anticipated is that the central access node, i.e. 1102a is the central proxy i.e. Macro cell for additional networks within that cell. Here, 1102a-c of fig. 11 of Da Silva are all macro cells and/or centralized nodes.  

Notwithstanding, claims 30-40 have been allowed.
 
No Applicant arguments/remarks have been directed to existing rejections for claims 41-48. Independent claims 41 and 48 do not teach receiving a radio connection reactivation message indicating a radio connection reactivation to the anchor access node as a logical  associated with a radio link provided by the target cell of the cell reselection or receiving an inactivation message.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Ozturk et al. (2016/0135247 A1) in view of Da Silva et al. (US 2018/0332561 A1).

Regarding 41, Ozturk discloses an apparatus comprising:
at least one processor (see processor [0128]); and
at least one memory including computer program code (see memory [0026]),
wherein the at least one memory (see memory [0011]) and the computer program code (see [0012], “non-transitory computer-readable medium storing code for wireless communication”) are configured to, with the at least one processor, cause the apparatus at least to
receive, by an anchor access node for a user device (see [0118], “base station 105-b”), a radio connection reactivation request in relation to a cell reselection procedure (see [0118], “The UE 115-a may send cell reselection messaging 810 to base station 105-b, which may include, for example, a random access procedure and RRC connection setup messaging, such that the UE 115-a is then served by the base station 105-b.”) and during a state transition of the user device to a connected state, and
reactivated as a logical link (see [0008], “the logical traffic connections are maintained, when a transition from the semi-connected state to the connected state occurs for a UE”) associated with a radio link provided by a target cell of the cell reselection, or transmitting an inactivation message (see [0134], “ upon determining that it should re-select to the different base station, semi-connected state mobility module 1140 may initiate a return to the connected state”, here the re-activation/reselection to the target or different/second base station includes return to connected state where based on [0008], inter alia a logical connection is maintained).
Oztruk does not specifically disclose however Da Silva discloses to carry out a radio connection reactivation (see [0007] Upon reception of Random Access Channel (RACH) preamble, the eNB sends a Re-activation Request (RAR) message), wherein the radio connection to the user device is (see, “[0045] A first mechanism for data transmission by a UE without state transition, as envisaged for the new RRC inactive state, comprises transmitting data in conjunction with message 3 of the RRC Suspend/Resume procedure illustrated in FIG. 1, i.e. together with the RRC Connection Re-activation Request.”) 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Da Silva with that of Ozturk. Doing so would conform to well-known standards in the field of invention. 
Regarding 48, Ozturk discloses a distributed computing system, comprising:
a radio node, configured to: receive a radio connection reactivation request in relation to a cell reselection procedure and during a state transition of the user device to a connected state (see [0080], “RRC connection setup procedure 310 includes a random access message 311 sent by the UE”), and configured to communicate the radio connection reactivation request to a server and to the user device ([0082] If the base station 105-a is connected to multiple MMEs 220, the base station selects a suitable MME 220-a for the UE and performs authentication of the UE), and
reactivated as a logical link (see [0008], “the logical traffic connections are maintained, when a transition from the semi-connected state to the connected state occurs for a UE”) associated with a radio link provided by a target cell of the cell reselection, or transmitting an inactivation message (see [0134], “ upon determining that it should re-select to the different base station, semi-connected state mobility module 1140 may initiate a return to the connected state”, here the re-activation/reselection to the target or different/second base station includes return to connected state where based on [0008], inter alia a logical connection is maintained).
Ozturk does not specifically disclose however Da Silva discloses the server configured to: carry out a radio connection reactivation (see reactivation [0045]), wherein the radio connection is reactivated as a logical link associated with a radio link provided by a target cell of the cell reselection and communicate the radio connection reactivation to the radio node or communicate a radio connection inactivation message to the radio node (see, “[0045] A first mechanism for data transmission by a UE without state transition, as envisaged for the new RRC inactive state, comprises transmitting data in conjunction with message 3 of the RRC Suspend/Resume procedure illustrated in FIG. 1, i.e. together with the RRC Connection Re-activation Request.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Da Silva with that of Ozturk. Doing so would conform to well-known standards in the field of invention. 
Regarding 31, Ozturk in view of Da Silva discloses the method of claim 30, wherein the radio connection reactivation request comprises authentication information, wherein a type of the authentication information is according to the anchor access node (see [0127], “Because the NAS message uses a separate security key (NAS key), the UE 115 can then authenticate”).
Regarding 42, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to verify credibility of the radio connection reactivation request by using authentication information provided in the radio connection reactivation request (see [0113], “[0113] FIG. 7 shows a flow diagram 700 of an example procedure for validation paging in semi-connected state operation in accordance with aspects of the present disclosure. Flow diagram 700 may illustrate, for example, validation paging for semi-connected state operation for UEs 115 in the wireless communications systems 100 or 200 described with reference to FIG. 1 or 2.”).
Regarding 43, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection (see [0180], “For example, the UE may determine (e.g., based on neighbor cell measurements, etc.) that it should perform cell reselection to a second base station, such that the UE transitions from being served by the first base station to being served by the second base station”) for a multi-connectivity service or relaying, wherein the anchor access node acts as a master access node for the at least one secondary radio connection (see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like.”).
Regarding 44, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection for a multi-connectivity service (see [0180], “For example, the UE may determine (e.g., based on neighbor cell measurements, etc.) that it should perform cell reselection to a second base station, such that the UE transitions from being served by the first base station to being served by the second base station”) or relaying, wherein the anchor access node acts as a master access node for the at least one secondary radio connection and wherein the initiating establishing comprises transmitting context information of the user device to a cell providing at least partly the multi-connectivity service or the relaying ((see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like.”)).
Regarding 45, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection for a multi-connectivity service or relaying, wherein the anchor access node acts as a master access node for the at least one secondary radio connection and wherein the initiating establishing comprises generating and transmitting a security key (see [0082], “which may include an NAS security key and registers the UE 115-a for services”) for the at least one secondary radio connection.
Regarding 46, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to initiate establishing of at least one secondary radio connection for a multi-connectivity service or relaying (see [0065], “A UE may be able to communicate with various types of base stations and network equipment including macro base stations, small cell base stations, relay base stations, and the like”), wherein the anchor access node acts as a master access node for the at least one secondary radio connection and wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to, after the state transition, transfer control of radio connections of the user device to a cell providing the at least one secondary radio connection (see [0119], “base station 105-a may also transfer the S1 AP ID and TEID associated with the S1-C and S1-U logical traffic connections for the UE 115-a at base station 105-a to base station 105-b”).
Regarding 47, Ozturk in view of Da Silva discloses the apparatus of claim 41, wherein the radio connection reactivation request comprises data and an indication of the end of data load, wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to carry out the radio connection reactivation as a temporal connection or instead of carrying out the radio connection reactivation, transmitting the inactivation message (see [0130], “functions while operating in the semi-connected state, such as a suppression of monitoring of a physical downlink control channel according to at least one temporary network identifier by the UE”).
Allowable Subject Matter
Claims 1-40 are allowed.
Claim 49 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643